Citation Nr: 0732805	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which, in pertinent part, denied service 
connection for the above condition.  

The veteran's appeal was remanded by the Board in May 2005 
and August 2006, for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

In a January 2007 rating decision, service connection was 
granted for median neuropathy of the right and left upper 
extremities.  Accordingly, these claims are not before the 
Board.


FINDING OF FACT

Hypertension was not manifested within one year from the 
veteran's discharge from service, it is not the result of a 
disease or injury in service, and it is not etiologically 
related to a service connected disease or injury.


CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in May 2005, subsequent to the initial 
adjudication of the claim, the Appeals Management Center 
notified the veteran of the evidence needed to substantiate 
his claim for direct and secondary service connection.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element, the May 2005 VCAA letter 
contained a notation that the veteran should provide VA with 
information describing additional evidence or the evidence 
itself.  This statement served to advise the veteran to 
submit any evidence in his possession pertinent to the claim 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the May 2005 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until September 2006, 
since the claim is being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Similarly, 
although complete VCAA notice was not provided until May 2005 
after the initial adjudication of the claim, this deficiency 
was remedied by the readjudication of the claim in January 
2007, after the proper notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.   
Additionally, the veteran was provided a proper VA 
examination in October 2006 for his claimed hypertension.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that service connection is warranted for 
his hypertension as it was incurred as a result of his 
service-connected diabetes mellitus.  As a preliminary 
matter, the Board notes that service medical records are 
negative for treatment or a diagnosis of hypertension, and 
the enlistment examination report for discharge in July 1969 
shows that the veteran's vascular system and blood pressure 
were found to be normal.  

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2007).

Records from the veteran's employer show that he was 
described as having elevated blood pressure as early as May 
1993, but his blood pressure was 140/86.  At that time the 
veteran reported that he did not have diabetes.  Elevated 
blood sugar was, however, reported.  In April 1996, it was 
reported that the veteran did have diabetes.  In May 1999 
possible hypertension was identified.  At that time a number 
of diastolic blood pressure readings were 90 to 94.  These 
records contain no findings referable to neuropathy.

On VA examination in April 2002, it was reported that 
diabetes mellitus had been uncomplicated to the present.  
There were no reported findings referable to neuropathy.

On VA examination in May 2003, the veteran reported that 
diabetes mellitus dated back to 1993, it was reported that at 
that time he had complained of numbness in the left hand.  It 
was also reported that there had been no cardiovascular 
complications.  Diabetes mellitus and peripheral neuropathy 
of the left hand were diagnosed.

A VA physician who examined the veteran and reviewed the 
claims folder in October 2006 opined that the veteran's 
hypertension was a separate diagnosis not caused by diabetes 
mellitus.  The examiner also found that the veteran's 
hypertension was not worsened by his service-connected 
diabetes.  

The Veterans Benefits Administration has adopted rating 
manual provisions that require that service connection be 
granted for hypertension as secondary to diabetes mellitus, 
if hypertension was diagnosed after diabetic nephropathy.  
M21-1MR, Part III, Subpart iv, Chapter 4, Section F (Dec. 13, 
2005).  In this case, diabetic nephropathy has not been 
diagnosed.

In essence, the only evidence in support of the veteran's 
claim for direct or secondary service connection for 
hypertension is his own statements.  This is not competent 
evidence of an alleged nexus between his hypertension and 
service or his service-connected diabetes mellitus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The post-service medical evidence of record shows that the 
veteran was initially diagnosed with hypertension in May 
1999, more than twenty years after his separation from active 
duty service.  There is no medical evidence of a nexus 
between current hypertension and his active duty service or 
his service-connected diabetes.  The only competent.  The 
examiner also found that the veteran's hypertension was not 
worsened by his service-connected diabetes.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


